Citation Nr: 1602698	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which implemented a June 2006 Board decision granting service connection for degenerative disc disease of the lumbar spine.  The July 2006 rating decision granted an initial 20 percent rating effective from the original date of claim dated in January 14, 2000.  In August 2006, a notice of disagreement was filed with regard to the disability rating assigned.  A statement of the case was issued in July 2009 and a substantive appeal was received in August 2009.

In an August 2012 decision, the Board remanded this issue to the RO for further development.  Such has been completed and this matter is returned to the Board for consideration.  

Also in this August 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for diabetes mellitus as secondary to herbicide exposure.  While he initiated an appeal of this claim to the United States Court of Appeals for Veterans Claims (Court), his appeal was ultimately dismissed by the Court in March 2013 for failure to complay with Court Rules.  Thus, this matter is not presently before the Board.  

Regarding the claim for a TDIU, the Veteran's attorney sent a letter in September 2013 in support of the claim.  In a June 2015 Supplemental Statement of the Case (SSOC), the RO adjudicated the issue.  Given that the RO addressed this issue in the SSOC, and in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU will be considered part of the claim for benefits for the underlying disability and is listed separately on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the Board's August 2012 remand it pointed out the fact that the most recent VA examination to address the severity of the Veteran's lumbar spine disorder took place in 2007, and that since such time the Veteran's symptoms were alleged to have worsened.  The remand ordered a VA examination be conducted to address the current severity of his lumbar spine disorder and also directed that updated VA treatment records be obtained from June 26, 2009 to the present from the Biloxi, Mississippi VA Medical Center (VAMC).  Although such records have been obtained, to date the Veteran has not been provided with an examination.  

The Board notes that the VAMC has reported that the Veteran failed to report to VA examinations scheduled in January 2015 and again in June 2015.  However, the Veteran's attorney sent a letter in November 2015 arguing that the Veteran had good cause for his failure to report to the examinations.  The attorney indicated that the RO sent notifications of the examination to the Veteran but failed to send notice to him as required.  

The Board does note that the attorney sent the RO a letter dated May 29, 2015, advising of an address change from a Washington DC address to a Coral Gables, Florida address.  He sent other correspondences later in 2015 advising the RO that this was his address.  However as recently as June 19, 2015, the VA was still sending correspondence copies to the attorney's former address.  Thus, it appears that the attorney did not receive copies of correspondences advising the Veteran of his upcoming examinations in January 2015 and June 2015.  Given that the Veteran's attorney representing him was not provided with proper notice of the examinations, another examination should be rescheduled and care should be taken that notice of the examination is sent to both the correct addresses of the Veteran and his attorney.  

Furthermore, the Board notes that a January 2014 VA treatment record reveals that the Veteran reported that he was in jail from May 2012 to May 2013, which raises the possibility that this facility may have pertinent medical records.  
 
Finally, as VA outpatient treatment records from the Biloxi, Mississippi VA Medical Center (VAMC) dated from June 2009 to May 26, 2015 are of record, updated treatment records should be obtained from May 26, 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private medical providers pertaining to the lumbar spine, and also identify the facility he reportedly was incarcerated in between May 2012 and May 2013 for the purposes of obtaining medical records from that facility, and that he complete an appropriate release (VA Form 21-4142) pertaining to all identified medical providers.  Then request the entirety of the Veteran's treatment records from the identified medical providers.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  

2.  Obtain the Veteran's updated VA treatment records dated since May 26, 2015.  

3.  The Veteran should then be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability.  The RO should ensure that notice of the examination is sent to the correct addresses of both the Veteran and his attorney (who now resides in Coral Gables, Florida).  See May 29, 2015 statement from Veteran's attorney.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  The examiner should also provide an opinion as to the impact of the lumbar spine disability on the Veteran's ability to obtain and maintain gainful employment.  

4.  Then readjudicate the claims on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a SSOC and an adequate opportunity to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




